Citation Nr: 1611462	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-46 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

The October 2009 rating decision, in pertinent part, granted service connection for thoracic spondylosis and assigned a 0 percent rating effective May 28, 2009.  The December 2009 rating decision continued the 0 percent rating.  In August 2015, the RO issued a rating decision that increased the rating for thoracic spondylosis to 10 percent, effective May 28, 2009.  The Veteran now contends that his condition is more severe and presents a greater degree of impairment than the current evaluation reflects and believes that an increase warranted.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35  (1993).  

In December 2010, the Veteran requested a Board hearing.  A hearing was scheduled for January 14, 2016.  However, the Veteran did not appear for the hearing and did not provide good cause as to his inability to appear.  Accordingly, the Board will proceed with adjudication of the claim.


FINDING OF FACT

The Veteran's low back disability was not shown to be manifested by limitation of forward flexion to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of disc disease were not shown.


CONCLUSION OF LAW

An initial rating in excess of 10 percent for a low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5239 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, thus, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). 
VA's duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  He was afforded a VA examination in July 2009.  There are also VA treatment records from dated from 2010 and 2012.  The Veteran was for a subsequent VA examination in August 2015, but he failed to appear.  It is regrettable that the Veteran failed to report for his scheduled VA examination.  However, there is no indication that the Veteran had good cause for not reporting to the examination.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board further notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. §  3.655(b).  The Veteran did report for the first examination scheduled in connection with this claim.  The Board notes that, as in the instant case, an initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655 (b).  As such, the consequence in this case of the Veteran's failure without good cause to report for the recent VA examination is that his claim must be decided on the evidence of record.  38 C.F.R. § 3.655(b)

As noted above, the Veteran must cooperate in this development of the evidentiary record to its fullest extent, and his failure to cooperate may precipitate action adverse to the interests of his claim.  It is clear that VA has done its utmost to develop the evidence with respect to the Veteran's disability.  Accordingly, pursuant to 38 C.F.R. § 3.655, the Board shall evaluate the Veteran's lower back disability based on the evidence of record.

Higher Initial Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

In Fenderson v. West, 12 Vet App 119, 125-26(1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet.  App. 589   (1991).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202   (1995), Mitchell v. Shinseki, 25 Vet. App. 32   (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 .

The RO assigned the 10 percent disability evaluation for the Veteran's service-connected lower back disability under Code 5239, which provides ratings for spondylolthesis.  See 38 C.F.R. § 4.97, Code 5239.  Under General Rating Formula, a 20 percent rating is warranted when there is thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In a July 2009 VA examination the Veteran reported that his thoracic spondylosis had existed for 33 years.  The examiner noted that the Veteran reported being able to walk 1500 yards in approximately 30 minutes and did not have a history of falls.  The Veteran complained of stiffness, fatigue, spasms and decreased motion in conjunction with his spinal condition.  The Veteran reported that he was not receiving any treatment for his condition and he never was hospitalized nor had any surgery for his condition.  The report notes that the Veteran is not able to "sit for more than 3 hours per day or lift objects."

During the July 2009 examination of the Veteran's thoracolumbar spine, the examiner noted that the there was no evidence found of radiating pain on movement, muscle spasms or tenderness.  The examination did not reveal any weakness and there was no guarding of movement.  The examiner further notes that there was no atrophy present in the limbs and there was no ankylosis of the thoracolumbar spine.  The Veteran's range of motion for the thoracolumbar spine was as follows (in degrees): Flexion (0-90) = 90; Extension (0-30) =30; Right Lateral Flexion (0-30) =30; Right Rotation (0-30) =30; Left Rotation (0-30) =30.

In the July 2009 VA examination report, the examiner stated that there was no change in the Veteran's diagnosis of thoracic spondylosis and that the Veteran's condition was asymptomatic.  The examiner noted that the effect of the Veteran's condition on his usual occupation and on his daily activity is mild.

In a March 2012 physical medicine rehab note, the physician stated that the Veteran reported limitations of lifting no more than 25 pounds.  The physician also reported that the Veteran had been doing exercises, such as incline and wide-spread hand push-ups, yoga, and rowing exercises.  The physician remarked that the Veteran denied weakness and paresthesias. 

In the March 2012 notes, the physician references a thoracic MRI from February 2011.  The results of the MRI showed mild disc protrusions at the "T1 -- T2, T2 -- T3, T6 --T7, T7 -- T8, T8 -- T9, T9 -- T10, and T10 -- T11 levels."  At the lower thoracic spine the physician noted mild associated posterior facet hypertrophy was also seen.  At the T6 -- T7 and T10 -- T11 levels the physician noted a mild degree of spinal stenosis.

The Board reiterates that the Veteran was scheduled for a VA examination in August 2015 for which he failed to report without good cause.  When a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with an original compensation claim (such as here), the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

While the Veteran has a lower back disability that is compensable, at no time is there evidence of thoracolumbar spine forward flexion of 60 degrees or less, or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  There is no evidence of muscle spasms or of guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The reported symptoms and associated impairment of function of the low back (decreased movement and walking) throughout the evaluation period do not fall within the parameters of the criteria for a 20 percent rating.  The Veteran's service-connected low back disability does not meet (or approximate) the criteria for a 20 percent rating under the General Formula at any time during the appeal.

Accordingly, based on all lay and medical evidence of record, the Veteran is not entitled to a rating in excess of 10 percent for his low back disability at any point during the appeal.  Rather, he has had forward flexion of the lumbar spine of at least 60 degrees and combined range of motion of well over 120 degrees throughout the appeal.  The 2009 VA examiner described the Veteran's low back disability as "asymptomatic" and noted its impact on activity was mild.  The Veteran exercises, can walk for 1500 yards in approximately 30 minutes, and can sit for close to 3 hours.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 32.  Therefore, while there is some objective limitation of motion due to pain, and complaints of stiffness, fatigue and spasm it does not exceed the criteria for a 10 percent rating.  

Under the General Rating Formula for Diseases and Injuries of the Spine, Note (1) to the rating formula specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.

Upon review of all relevant medical evidence of record, the Board notes that the record shows no evidence of intervertebral disc syndrome or objective neurological abnormalities, and there is no evidence of functional loss due to nerve involvement.  Therefore, in the absence of any such objective evidence, the Board finds that the a separate rating for neurological manifestations is not warranted under Note (1).  Likewise, a higher rating under the IDVS formula is not warranted. 

Extraschedular Ratings and TDIU

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's service-connected low back disability 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115   (2008).  In Thun, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's lower back disability is manifested by pain and limited mobility.  The rating schedule contemplates such symptomatology.  His low back disability does not present an exceptional disability picture; the manifestations of (and effects on daily living from) the low back disability, including limitation of motion and mobility, are addressed by the rating schedule.  In short, the rating criteria contemplate not only his symptoms, but the severity of his disabilities.  It has not been shown that his service-connected low back disability has required frequent periods of hospitalization.  Thus, the Board finds that he does not experience any symptomatology with regard to his lower back disability that is not contemplated under the relevant rating criteria.  Referral of the claim for extraschedular consideration is accordingly not required.

The Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001). 

The Veteran has not reported that he is unemployable due to his lower back disability.  The Board notes an October 2009 letter from the Veteran contending that his "back has gotten so bad that [he] can work at my desk no more that[sic] 2-3 hours a day" and "that use of [his] arms is restricted at  [his] desk."  However, there is no evidence that shows that the Veteran was not able to be gainfully employed at any period during the appeal.  Consequently, while the Veteran's work had been affected, at times, by his low back disability, the evidence fails to show that such rendered him unemployable.  Furthermore, his assigned 10 percent rating reflects consideration of such functional limitations.  Therefore, the Board finds that a TDIU claim has not been reasonable raised and such issue need not be further addressed.


ORDER

A rating in excess of 10 percent for the Veteran's lower back disability is denied.




____________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


